Title: To Thomas Jefferson from Robert Smith, 3 September 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Balt. Sep. 3. 1806.
                        
                        Most sincerely do I regret that I had not known your opinion of Mr Meade some weeks since. I have myself no
                            personal knowledge of him or of any of his family. But from the representations of Gentlemen of high respectability in
                            whom I have great confidence I was induced to appoint him Navy Agent. Had I had the most distant idea of your impressions
                            of him you will be fully sensible the appointment of him never would have occurred to me. But the case has now become a very
                            delicate one.
                        As to Mr Isnardi, whatever his merits may be in other respects, he is utterly unfit to be a Navy Agent.
                            Besides, from the deranged State of his affairs he is in money-transactions unworthy of the Confidence that must be
                            reposed in a Navy Agent. As from my Opinion of him I would not place in his hands twenty or thirty thousand dollars of my own
                            private fortune, I could not reconcile it to myself to commit to him so much of the publick money. But this impression of
                            mine may be very incorrect. The Character of Mr Isnardi may not be as it has been represented to me. I hope it is not.
                            But I fear he is not exactly as you have considered him. I know your liberality will pardon this candor.
                        The Commanding Officer of every publick vessel calls of course upon the Consul where there is not a Navy
                            agent. But at Cadiz the Consul being generally absent our officers have had the mortification of finding as the
                            representative of their Country his deputy who is stated to me to be a low vulgar fellow with whom no Gentleman would be
                            seen in the Streets. It is by the bye worthy of your Consideration whether this practice of Consuls appointing Deputies
                            ought not to be prohibited.
                        I think with you it would be well to postpone acting on the application of Sands until we see Mr Giles and
                            especially as there is not at present any vacancy and probably no additional midshipmen will be appointed before that
                            period. The difficulty you suggest is entitled to serious consideration. He is besides probably quite too old for such a
                            station. The age the most proper is from 12 to 16.
                        Be pleased to accept my thanks for your kind notice of the health of the family at Warren, and my ardent wish
                            for the continuance of your own.—With real respect & the most affectionate regards I am truly Your Ob. Servt.
                        
                            Rt Smith
                            
                        
                    